DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0089436 A1 (Watters).
Regarding claim 1
Watters teaches a poly-layered, poly-dimensional solar stack tower (See vertically stacked tower-like structure 30) [Figs. 4-7, paragraphs 0024-0025, 0051 and 0064] comprising: 
a plurality of solar panels (corresponding to a plurality of solar panels 18, 18’, 19 and 19’) stacked on top of one another (the solar panels used in the device can be disposed in multiple horizontal plans, stacked vertically, thereby making maximum use of vertical space) [Figs. 4-7, paragraphs 0025 and 0064]; 
at least one lens/refractor (corresponding to dome lens 32 and/or Fresnel lens 34) to refract incoming light rays behind the at least one lens/refractor (“the dome lens 32 and the Fresnel lens 34 are dimensioned and configured to maximize the light that impinges (directly or via refraction and/or reflection) onto solar panels 18, 18', 19”), and 19') [Fig. 4 and paragraph 0064]; and 
at least one reflector (corresponding to circumferential sidewall reflector 14, wedge-shaped reflectors 36 and 36’, and/or bottom reflector 16) that reflects the incoming light rays in front of the at least one reflector (14 and/or 16) [Fig. 4 and paragraph 0064], 
wherein the at least one lens/refractor (See dome lens 32) and the at least one reflector (14 and/or 16) enclose the plurality of solar panels (18, 18’, 19 and 19’) to form the solar stack tower [Figs. 3-7 and paragraph 0064], and 
wherein the incoming light rays are both reflected and refracted toward the plurality of solar panels (18, 18', 19, and 19', thereby concentrating the light rays [paragraph 0064].
Regarding claim 2
Watters teaches the tower (30) as set forth above, wherein the solar stack tower (30) is entirely solid state with no moving parts (“a first pair of wedge-shaped reflectors mounted proximate to an upper end of the housing, and a second pair of wedge-shaped reflectors mounted proximate to the lower end housing”) [paragraph 0033].
Examiner notes that the recitation “[i]n a preferred version, the wedge-shaped reflectors 36 and 36' are rotatably mounted” implies that there are embodiments in which they are not.
Regarding claim 3
Watters teaches the tower (30) as set forth above, wherein the solar stack tower (30) is dynamic (the wedge-shaped reflectors may br rotatably mounted to the inner surface of the housing) [paragraphs 0034, 0051, 0066 and 0069].
Regarding claim 4
Watters teaches the tower (30) as set forth above, wherein the plurality of solar panels are monofacial or bifacial [paragraphs 0030, 0055 and 0058].
Regarding claim 5
Watters teaches the tower (30) as set forth above, wherein the solar stack tower (30) provides an enclosed structure (see enclosed structure defined by housing 12) [see Figs. 3-7 and paragraph 0051].
The limitation “protecting and insulating the plurality of solar panels from heat, moisture, dust, and other damaging elements” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.
Regarding claim 6
Watters teaches the tower (30) as set forth above, wherein the tower is portable (“..the heart of the present device is a concentrating photovoltaic system that is compact, cost-effective, modular, efficient, and decreases the need for large-area solar array installations and multiple solar trackers”; “[t]he device is both modular and scalable to a wide range of size”; “[t]he device has a unique "plug and play" modular design that allows it to be easily customized for specific installations or electrical output requirements.”) [paragraphs 0024 and 0053].
Regarding claim 7
Watters teaches the tower (30) as set forth above, further comprising: at least one side collector lens (the reflectors are disposed in pairs; see side reflectors 36 and 36’) that converges light onto a bottom solar panel (e.g., 19) of the plurality of solar panels (18, 18’, 19, 19’) [Fig. 6 and paragraph 0066]; and at least one top collector lens (e.g., dome lens 32) that converges light onto the bottom solar pane [Figs. 3-7, paragraphs 0051 and 0066].
Regarding claim 11
Watters teaches a poly-layered, poly-dimensional solar stack tower (See vertically stacked tower-like structure 30) [Figs. 3-7, paragraphs 0024-0025, 0051 and 0064] comprising: 
a plurality of solar panels (corresponding to a plurality of solar panels 18, 18’, 19 and 19’) stacked on top of one another (the solar panels used in the device can be disposed in multiple horizontal plans, stacked vertically, thereby making maximum use of vertical space) [Figs. 3-7, paragraphs 0025 and 0064]; and
a plurality of reflectors (14, 36 and 36’) forming a solar stack tower around the plurality of solar panels (18, 18’, 19 and 19’) [Figs. 3-7, paragraphs 0051, 0064 and 0066], 
wherein the plurality of reflectors reflect (14, 36 and 36’) the incoming light rays in front of the plurality of reflectors [Figs. 4 and 6, paragraphs 0064 and 0066].
Regarding claim 12
Watters teaches the tower (30) as set forth above: a plurality of lenses/refractors (32 and 34) positioned in front of the plurality of solar panels (18, 18’, 19, 19’) to refract incoming light rays behind the plurality of lenses/refractors (“the dome lens 32 and the Fresnel lens 34 are dimensioned and configured to maximize the light that impinges (directly or via refraction and/or reflection) onto solar panels (18, 18', 19 and 19') [Fig. 4 and paragraph 0064], wherein the plurality of reflectors (36, 36’ and 14) and the plurality of lenses/refractors (32 and 34) enclose the plurality of solar panels to form the solar stack tower [Figs 4-7, paragraphs 0051, 0064 and 0066], and wherein the incoming light rays are both reflected and refracted toward the plurality of solar panels, thereby concentrating the light rays [paragraphs 0064-0066].
Regarding claim 13
Watters teaches the tower (30) as set forth above, wherein the solar stack tower (30) is entirely solid state with no moving parts (“a first pair of wedge-shaped reflectors mounted proximate to an upper end of the housing, and a second pair of wedge-shaped reflectors mounted proximate to the lower end housing”) [paragraph 0033].
Examiner notes that the recitation “[i]n a preferred version, the wedge-shaped reflectors 36 and 36' are rotatably mounted” implies that there are embodiments in which they are not.
Regarding claim 14
Watters teaches the tower (30) as set forth above, wherein the solar stack tower (30) is dynamic (the wedge-shaped reflectors may br rotatably mounted to the inner surface of the housing) [paragraphs 0034, 0051, 0066 and 0069].
Regarding claim 15
Watters teaches the tower (30) as set forth above, wherein the plurality of solar panels are monofacial or bifacial [paragraphs 0030, 0055 and 0058].
Regarding claim 16
Watters teaches the tower (30) as set forth above, wherein the tower is portable (“..the heart of the present device is a concentrating photovoltaic system that is compact, cost-effective, modular, efficient, and decreases the need for large-area solar array installations and multiple solar trackers”; “[t]he device is both modular and scalable to a wide range of size”; “[t]he device has a unique "plug and play" modular design that allows it to be easily customized for specific installations or electrical output requirements.”) [paragraphs 0024 and 0053].
Regarding claim 17
Watters teaches the tower (30) as set forth above, further comprising: at least one side collector lens (the reflectors are disposed in pairs; see side reflectors 36 and 36’) that converges light onto a bottom solar panel (e.g., 19) of the plurality of solar panels (18, 18’, 19, 19’) [Fig. 6 and paragraph 0066]; and at least one top collector lens (e.g., dome lens 32) that converges light onto the bottom solar pane [Figs. 3-7, paragraphs 0051 and 0066].
Regarding claim 19
Watters teaches a poly-layered, poly-dimensional solar stack structure (corresponding to a stacked concentrating photovoltaic device 30) [Figs. 4-7, paragraphs 0024-0025, 0051 and 0064] comprising: 
a plurality of solar panels (corresponding to a plurality of solar panels 18, 18’, 19 and 19’) stacked on top of one another (the solar panels used in the device can be disposed in multiple horizontal plans, stacked vertically, thereby making maximum use of vertical space) [Figs. 4-7, paragraphs 0025 and 0064]; 
at least one lens/refractor (corresponding to dome lens 32 and/or Fresnel lens 34) to refract incoming light rays behind the at least one lens/refractor (“the dome lens 32 and the fresnel lens 34 are dimensioned and configured to maximize the light that impinges (directly or via refraction and/or reflection) onto solar panels 18, 18', 19”), and 19') [Fig. 4 and paragraph 0064]; and 
at least one reflector (corresponding to circumferential sidewall reflector 14 and/or bottom reflector 16) that reflects the incoming light rays in front of the at least one reflector (14 and/or 16) [Fig. 4 and paragraph 0064], 
wherein the incoming light rays are both reflected and refracted toward the plurality of solar panels (18, 18', 19, and 19', thereby concentrating the light rays [paragraph 0064].
Regarding claim 20
	Watters teaches the structure as set forth above, wherein the structure (30) is in tower form [Figures 4-7, paragraphs 0025 and 0027].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0089436 A1 (Watters) as applied to claims 1-7, 11-17, 19 and 20 above, and further in view of US 5,575,860, Cherney.
Regarding claims 8 and 18
	All the limitations of claims 1 and 12, from which claims 8 and 18 depend respectively, have been set forth above.
	Watters does not teach the tower utilizing fiber optics to collect light from a top panel of the plurality of solar panels and distribute to the other panels of the plurality of solar panels.
	Cherney teaches a solar tower structure utilizing fiber optics to collect light from a solar panel of a plurality of solar panels and distribute to the other panels of the plurality of solar panels (an optical fiber trunk having optical fibers 35 carries the collected optical energy to the structure in which a photovoltaic and/or a light/heat transducing stack can be provided) [Abstract; Fig. 1; Col 2, lines 5-51 and Col. 5, lines 26-44]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tower structure of Watters such that it utilizes fiber optics, as in Cherney, in order to effectively carry and distribute the collected optical energy to the photovoltaic panels while minimizing the large area that would otherwise be occupied and providing a space saving arrangement [Cherney, Abstract; Fig. 1; Col. 1 to Col 2 and Col. 5, lines 26-44]. 
Examiner notes that the limitation “to collect light from a top panel of the plurality of solar panels and distribute to the other panels of the plurality of solar panels” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.
Regarding claim 9
Modified Watters teaches the tower (30) as set forth above, wherein each of the plurality of solar panels includes four fibers bundled together to transmit light (at least one optical fiber) [Cherney, Fig. 1, Col 2, lines 5-51 and Col. 5, lines 26-44].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0089436 A1 (Watters) as applied to claims 1-7, 11-17, 19 and 20 above, and further in view of US 2010/0263709 A1, Norman et al. (hereinafter “Norman”).
Regarding claim 10
	Watters does not teach carbon capture technology to convert the tower to a net negative carbon producing technology, producing both clean, reliable, and resilient energy, while also removing carbon from the atmosphere.
	In the same field of endeavor of utilization of solar energy, Norman teaches a solar system comprising carbon capture technology to convert the system to a net negative carbon producing technology [paragraphs 0004, 0092 and 0227], producing both clean, reliable, and resilient energy, while also removing carbon from the atmosphere [paragraphs 0004 and 0092].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tower structure of Watters such that it comprises carbon capture technology to convert the tower to a net negative carbon producing technology, as in Norman, in order to avoid endangering our accustomed climate through the carbon dioxide release [paragraph 0004].
Examiner notes that the limitation “producing both clean, reliable, and resilient energy, while also removing carbon from the atmosphere” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0358392 (Kiefer) teaches a system including one or more solar towers each having a free end, a supported end attached to the terrestrial surface area and an exterior collection surface [Fig. 3 and Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721